Citation Nr: 1503033	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis.

2.  Entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure and service-connected antral gastritis.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease (CAD), status post myocardial infarction (MI).  

4.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, service-connected PTSD and/or service-connected CAD, status post MI.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Nashville, Tennessee, respectively.

The March 2011 rating decision reopened the claim for service connection for colon cancer and denied the claim for service connection for colon cancer.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for colon cancer before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through September 2014, which have been considered by the RO in the September 2014 supplemental statement of the case.

In December 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  The Board observes that this evidence was included in the Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  

The issue of entitlement to an evaluation in excess of 30 percent for PTSD has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that a January 2012 VA Form 9 was submitted following the RO's January 2012 rating decision, which granted service connection for PTSD and assignment of a 30 percent evaluation.  However, this VA Form 9 cannot be construed as a notice of disagreement (NOD) as no specific disagreement with the January 2012 rating decision was made.  Moreover, the record does not include any other document filed within one year of the January 2012 rating decision which can be construed as a NOD.  Therefore, the Board does not have jurisdiction over this increased evaluation claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, service-connected PTSD and/or service-connected CAD, status post MI and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final July 2001 rating decision, the RO denied the Veteran's claim for service connection for colon cancer, to include as secondary to service-connected antral gastritis.  

2.  The evidence received since the July 2001 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis.  

3.  The evidence demonstrates that the Veteran does not have a current diagnosis of colon cancer or any residuals of colon cancer.  

4.  In a final February 2009 rating decision, the Veteran denied the Veteran's claim for service connection for hypertension, to include as secondary to Agent Orange exposure. 

5.  The evidence received since the February 2009 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, service-connected PTSD and/or service-connected CAD, status post MI.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied the Veteran's claim for service connection for colon cancer, to include as secondary to service-connected antral gastritis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The February 2009 rating decision that denied the Veteran's claim for service connection for hypertension, to include as secondary to Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

5.  New and material evidence has been received to reopen the claim for entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, service-connected PTSD and/or service-connected CAD, status post MI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The August 2010 and October 2010 letters informed the Veteran, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  The Board also finds that the notice requirements for new and material evidence claims have been satisfied by the October 2010 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA treatment records and lay statements are in the file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the claimed colon cancer, the Board finds that VA had no obligation to do so.

With regard to the Veteran's colon cancer claim, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds that as there is no evidence of a current disability, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Colon Cancer

In a July 2001 rating decision, the RO denied the Veteran's claim for service connection for colon cancer, to include as secondary to service-connected for antral gastritis.  In July 2001, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the July 2001 rating decision.  Therefore, the July 2001 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the July 2001 rating decision, the RO found that the Veteran had not presented evidence that his colon cancer was related to his service-connected antral gastritis or that his colon cancer had incurred during his military service.  

Since the Veteran's last prior final denial in July 2001, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted a July 2010 statement in which he asserted that his colon cancer had developed as a result of his exposure to Agent Orange during military service.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The July 2010 statement will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for colon cancer is reopened.  

	Hypertension

In a February 2009 rating decision, the RO denied the Veteran's claim for service connection for hypertension, to include as secondary to Agent Orange exposure.  In February 2009, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the February 2009 rating decision.  Therefore, the February 2009 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the February 2009 rating decision, the RO found that the Veteran had not presented evidence that his hypertension was incurred in or aggravated by military service.  The RO also conceded Agent Orange exposure, but found that hypertension was not a presumptive condition associated with Agent Orange exposure.  

Since the Veteran's last prior final denial in February 2009, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted a November 2014 article which described a link between poor sleep and high blood pressure.  The Veteran also submitted a December 2014 statement that asserted that his hypertension was caused or related to his service-connected PTSD and/or service-connected CAD status post MI.  The November 2014 article and December 2014 statement will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for hypertension is reopened.   

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tumors are listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014 ); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms that he experiences related to his claimed disability such as chronic abdominal pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding colon cancer or residuals of colon cancer, as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

The Board finds that service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis, is not warranted, because there is no competent evidence of an underlying current disability.  

Service treatment records do not reflect any complaints, treatment or diagnosis related to colon cancer.  

In 1989, the Veteran underwent a colon resection for his colon cancer.  See January 1999 VA examination.  He did not require a subsequent surgery or chemotherapy for his colon cancer.  See December 2007 VA treatment record.  

At a January 1999 VA examination, the Veteran had reported chronic abdominal pain.  He said he was told that, following a recent colonoscopy, his colon cancer might be returning.  The VA examiner noted that there was no record to reflect this and a diagnosis of the recurrence of cancer required more specific details.  

A June 2001 VA treatment record reflects that the Veteran had a colonoscopy in 1999 which showed an ascending colon one centimeter adenomatous polyp.  The VA treating physician did not diagnose a recurrence of colon cancer or any residual of colon cancer.  

A July 2005 VA treatment record reflects that the Veteran had a negative carcinoembryonic antigen (CEA) test and no active issues related to his colon cancer.  

A September 2005 colonoscopy was normal.  See January 2006 VA treatment record.

A December 2007 VA treatment record found that the Veteran had been stable since his colon resection.  

An August 2011 VA treatment record documents that the Veteran underwent a colonoscopy.  His rectal examination was normal.  A single, sessile polyp measuring between 5 and 10 millimeters in size was found in the descending colon.  It was completely removed.  There was no finding related to colon cancer or any residual of colon cancer.  

Subsequent VA treatment records do not reflect any further treatment or diagnosis related to colon cancer.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in January 2001 and the evidence does not indicate a diagnosis of a recurrence of colon cancer, since his 1989 colon resection, or any residuals of colon cancer at any time.

Despite the Veteran's subjective complaints of chronic abdominal pain, the evidence does not show that his symptoms were indicative of either a recurrence of colon cancer or residuals of colon cancer.  In addition, the Board finds that the Veteran's VA treatment records show that colonoscopies performed in 1999, 2005 and 2011, despite finding colon polyps, did not report any recurrence of his colon cancer or residuals of colon cancer.  As the question of whether the Veteran has colon cancer or any residuals of colon cancer is a complex medical question, the VA treatment records are more probative as to whether the Veteran has such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Therefore, the Board finds that service connection for colon cancer is not warranted as there is no current diagnosis of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the preponderance of the evidence weighs against finding in favor of the Veteran's claim of entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for colon cancer must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for colon cancer, to include as secondary to Agent Orange exposure and/or service connected antral gastritis, is granted.  

New and material evidence has been received, and the petition to reopen the claim for hypertension, to include as secondary to Agent Orange exposure, service-connected PTSD and/or service-connected CAD, status post MI, is granted.  

Entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure and/or service-connected antral gastritis, is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claim for hypertension, the Veteran was not afforded a VA examination to determine whether his hypertension was etiologically related to his period of active duty service or to his Agent Orange exposure.  The Board finds that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to Agent Orange is presumed.  The Veteran was diagnosed with hypertension in November 1992.  See November 1992 VA examination.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also finds that the National Academy of Sciences (NAS) in a 2006 and 2008 update concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and Agent Orange exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to Agent Orange exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's request for a TDIU, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his service connection claim for hypertension, the issues are inextricably intertwined and his TDIU request cannot be decided until his service connection claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the Board finds that additional development is required.  The Veteran asserts that he is entitled to a TDIU based on all of his service-connected disabilities.  He is currently service-connected for antral gastritis, PTSD and CAD, status post MI.  The evidence does not demonstrate the current severity of the Veteran's service-connected disabilities as the last VA examination was in November 2011.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2014).  Therefore, a VA examination and opinion on the degree of functional impairment that each disability has on his ability to work is required.  Furthermore, the Veteran should be afforded another opportunity to provide a VA 21-8940, along with any employment records, in support of his TDIU request.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his hypertension, antral gastritis, PTSD and CAD, status post MI that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.   The AOJ must then obtain and associate the records with the claims file.  

2.  The AOJ should ask the Veteran to provide additional information to substantiate his TDIU request, including information on prior work experience (within the last 10 to 15 years), education and training.  The AOJ should be provided a VA Form 21-8940 for the Veteran to complete.  

3.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his hypertension.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include exposure to Agent Orange?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected PTSD and/or service-connected CAD, status post MI?

In providing the above opinions, the examiner should consider the following:

The NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The November 2014 article "Sleep and Cardiovascular Disease" by The Society for Cardiovascular Angiography and Interventions, which found a link between poor sleep and high blood pressure.  See December 2014 Appellant's Brief.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should schedule the Veteran for a VA examination(s) by an appropriately qualified examiner(s) to determine the current extent and severity of the Veteran's service-connected disabilities, to include his antral gastritis, PTSD and CAD, status post MI.  

The VA examiner(s) should obtain the Veteran's occupational history, including prior work experience and education.  

The VA examiner(s) should provide an opinion on the degree of functional impairment, if any, that each of the Veteran's service-connected disabilities, to include his antral gastritis, PTSD and CAD, status post MI, has in an occupational setting.  

The claims file, including a copy of this REMAND, should be made available to the examiner(s).

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

5.  Then, the AOJ should readjudicate the service connection claim for hypertension and the TDIU request.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ MUST consider whether referral of the Veteran's TDIU request to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2014).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


